         Case 1:20-cv-01945-PAE-SN Document 57 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    RAFIC SAADEH,

                                         Plaintiff,                    20 Civ. 1945 (PAE) (SN)
                         -v-
                                                                                ORDER
    MICHAEL KAGAN, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        On December 15, 2020, defendant Joshua Kagan filed a motion to dismiss the complaint

against him under Rule 12 of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a

plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the complaint once

as a matter of course.

        Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint as to

by January 11, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff

does amend, by February 1, 2021, defendant shall: (1) file an answer; (2) file a new motion to

dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the

previously filed motion to dismiss.1

        It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by January 11, 2021. Defendant’s reply, if any, shall be

served by January 25, 2021. At the time any reply is served, the moving party shall supply the




1
 If defendant files a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendant’s reply, if any, will be due seven days
after that.
                                                      1
       Case 1:20-cv-01945-PAE-SN Document 57 Filed 12/16/20 Page 2 of 2




Court with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.

       The Court will determine later, after receipt of plaintiff’s anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.




                                                              PaJA.�
       SO ORDERED.

                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: December 16, 2020
       New York, New York




                                                 2
